Citation Nr: 0821913	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in September 1980 after more than 
20 years of active service.  The veteran died in 
October 2003, and the appellant is his surviving spouse.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO denied 
service connection for the cause of the veteran's death and 
denied eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38 United States Code.  
The appellant's disagreement with that decision led to this 
appeal.  During the course of the appeal, the appellant 
testified at a hearing before a Decision Review Officer in 
October 2004, and she also testified before the undersigned 
at a hearing held in San Antonio, Texas, in September 2005.  


FINDINGS OF FACT

1.  The veteran died in October 2003 at 63 years of age, and 
the amended death certificate lists his immediate cause of 
death as multi organ failure of 2 weeks' duration with 
metastatic cancer to lung, liver, and kidney of 9 months' 
duration as conditions leading to the immediate cause of 
death, and it lists colon cancer of 2 years' duration as the 
underlying cause of death.  In addition, the death 
certificate indicates that another significant condition that 
contributed to the veteran's death but did not result in the 
underlying cause was prostate cancer, exposure to Agent 
Orange.  

2.  At the time of the veteran's death, service connection 
was in effect for the following:  prostate cancer, status 
post radical retropubic prostatectomy, rated as 20 percent 
disabling; prostatitis, rated as 10 percent disabling; 
recurrent vocal cord polyps, postoperative; rated as 
10 percent disabling; herniated nucleus pulposus, L4-L5, 
postoperative, with left foot numbness, rated as 10 percent 
disabling; cholecystectomy and hiatal hernia, rated as 
noncompensably disabling; removal of conjunctiva tissue, left 
eye, rated as noncompensably disabling; and impotence, rated 
as noncompensably disabling.   

3.  The veteran's fatal metastatic colorectal cancer was 
first diagnosed many years after service; the preponderance 
of the evidence is against finding that the colorectal cancer 
was causally related to service or any incident of service, 
including exposure to Agent Orange, or that it was caused or 
chronically worsened by any of the veteran's service-
connected disabilities, including prostate cancer; further, 
the preponderance of the evidence is against finding that the 
veteran's service-connected disabilities, including prostate 
cancer, or treatment thereof rendered the veteran materially 
less capable of resisting the effects of his colorectal 
cancer.  

4.  The veteran did not have a permanent total service-
connected disability at the time of his death, nor did he die 
as a result of service-connected disability.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2007).  

2.  Basic eligibility requirements for entitlement to 
Survivors' and Dependents' Educational Assistance allowance 
under Chapter 35, Title 38, United States Code have not been 
met.  38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002 & 
Supp. 2008)); 38 C.F.R. §§ 3.807, 21.3020 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended recently to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  See 73 
Fed. Reg. 23353 (Apr. 30, 2008).  The notice requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability; a connection 
between the veteran's service and the disability; degree of 
disability; and the effective date of any award of benefits.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

In this case, in a November 2003 letter, the RO provided the 
appellant with a statement of the conditions for which the 
veteran was service connected.  In addition, the RO notified 
the appellant that to establish entitlement to Dependency and 
Indemnity Compensation (DIC) benefits, the evidence must show 
that:  the veteran died while on active duty, or the veteran 
died from a service-related injury or disease, or the veteran 
died from a non service-related injury of disease and was 
receiving, or was entitled to receive, VA compensation for 
service-connected disability that was rated as totally 
disabling for at least 10 years immediately before death, or 
since the veteran's release from active duty and or at least 
five years immediately preceding death, or for at least one 
year before death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The RO noted that on her 
application, the appellant showed the cause of death was due 
to service and requested that the appellant provide medical 
evidence that would show a reasonable probability that the 
condition that that contributed to the veteran's death was 
caused by injury or disease that began during service.  

The letter notified the appellant that VA is responsible for 
getting any treatment records held by VA military or any 
other Federal agency and also explained that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The RO informed the appellant that it was 
her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.  The Board acknowledges that 
the RO did not provide explicit notice that the same evidence 
that would substantiate the cause of death claim would be 
necessary to substantiate a claim of entitlement to 
survivors' and dependents' educational assistance.  The Board 
finds this error has not harmed the appellant because the 
preponderance of the evidence is against the cause of death 
claim, which prevents the award of survivors' and dependents' 
educational assistance.  

In view of the foregoing, the Board finds that the appellant 
was in effect informed to submit all relevant evidence in her 
possession and that she received notice of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, the avenues by which she 
might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
appellant with notice of what type of information and 
evidence was needed to substantiate her cause of death claim 
but did not provide notice of the type of evidence necessary 
to establish an effective date as to that claim or the 
educational assistance claim.  Despite the inadequate notice 
provided to the appellant on the latter element, the Board 
finds no prejudice to her in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  In this case, the 
preponderance of the evidence is against the cause of death 
claim, which precludes entitlement to educational assistance, 
thereby rendering moot any question as to effective date as 
to either claim.  

Finally, the veteran's service medical records are in the 
claims file as are post-service medical records from Wilford 
Hall Medical Center (WHMC), Lackland Air Force Base, along 
with medical opinions from oncologists who treated the 
veteran at WHMC.  The RO obtained a VA medical opinion in 
November 2004, and the Board obtained medical opinions in 
December 2006, May 2007, and October 2007 from the Chief of 
Hematology/Oncology at a VA medical center (VAMC).  The 
appellant has been provided with copies of the VA medical 
opinions obtained by the Board and has not indicated that she 
has further argument and/or evidence to submit.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and no 
additional assistance or notification is required.  The 
appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Service connection for the cause of the veteran's death

Legal criteria

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to constitute 
a contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Generally, minor service-connected disability, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3)  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be presumed.  Id.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006) (codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of 38 C.F.R. § 3.307, the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically:  2,4-D, 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 
C.F.R. § 3.307(a)(6)(i).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Background

The appellant is seeking service connection for the cause of 
the veteran's death.  

At the time of the veteran's death, service connection was in 
effect for:  prostate cancer, status post radical retropubic 
prostatectomy, rated as 20 percent disabling; prostatitis, 
rated as 10 percent disabling; recurrent vocal cord polyps, 
postoperative; rated as 10 percent disabling; herniated 
nucleus pulposus, L4-L5, postoperative, with left foot 
numbness, rated as 10 percent disabling; cholecystectomy and 
hiatal hernia, rated as noncompensably disabling; removal of 
conjunctiva tissue, left eye, rated as noncompensably 
disabling; and impotence, rated as noncompensably disabling.

The amended death certificate shows the veteran died in 
October 2003 at 63 years of age.  It lists his immediate 
cause of death as multi organ failure of 2 weeks' duration 
with metastatic cancer to lung, liver, and kidney 
of 9 months' duration as conditions leading to the immediate 
cause of death, and it lists colon cancer of 2 years' 
duration as the underlying cause of death.  In addition, the 
death certificate indicates that another significant 
condition that contributed to the veteran's death but did not 
result in the underlying cause was prostate cancer, exposure 
to Agent Orange.  

The veteran's service medical records do not include any 
complaint, finding, or diagnosis of colon cancer or any other 
cancer, and there is no evidence of the presence of any 
cancer in the first post-service year.  

Records from Wilford Hall Medical Center (WHMC) show the 
veteran was diagnosed as having prostate cancer in 
January 2000 and rectal (colon) cancer in January 2001.  The 
veteran underwent a total prostatectomy in March 2000 and 
underwent resection of the rectal cancer in May 2001.  

Medical records from WHMC show the veteran was seen in 
April 2002 by B.H., M.D., Fellow, Department of 
Hematology/Oncology, who noted the veteran was being seen for 
routine follow-up concerning his rectal cancer.  The veteran 
reported that a six months follow-up screening colonoscopy 
and been negative.  The physician noted a CT (computed 
tomography) scan of the abdomen and pelvis in February 2002 
had been negative, and he reported the veteran's CEA 
(carcinoembryonic antigen) values were 1.3 preoperatively in 
May 2001, 1.1 postoperatively in June 2001, and 2.6 in 
February 2002.  In his April 2002 assessment, Dr. B.H. said 
the veteran was currently without evidence of disease with a 
recent negative colonoscopy and a recent negative CT scan.  
He said the veteran had a normal CEA, which he noted was 
mildly increased from previous values but was not 
significantly elevated prior to surgery.  

In a clinical record dated in January 2003, Dr. B.H. noted 
that a CT of the abdomen and pelvis in early January 2003 had 
revealed multiple lesions of the liver and lung and that the 
veteran's CEA was 199.  The physician said that given the 
increased CEA and the CT consistent with metastasis, this 
represented metastatic rectal cancer.  The physician noted 
that he discussed with the veteran and the veteran's wife the 
survival and palliative benefits of various treatments.  The 
veteran wished to forego chemotherapy and requested 
supportive treatment only.  The physician said the veteran 
understood his survival time was approximately six to twelve 
months.  

In a letter dated in late January 2003, Dr. B.H. reported the 
veteran was recently diagnosed with metastatic rectal cancer 
and he had evidence of disease, which had spread to his liver 
and his lungs.  In a February 2003 telephone conversation 
documented on a VA Form 119, Report of Contact, that 
physician stated that the cancers of the rectum, liver, and 
lungs did not metastasize from the veteran's prostate cancer.  
He further said that the cancer of the rectum was not caused 
by the prostate cancer and that the cancer of the rectum was 
definitely the origin of the metastasized cancer.  

In a letter dated in February 2004, R.W., M.D., Fellow, 
Hematology/Oncology, WHMC, stated that he had been the 
veteran's treating physician.  He stated that he had been 
involved in the care of the veteran for metastatic rectal 
cancer and in his letter noted that the veteran had been 
diagnosed with prostate cancer in January 2000.  The 
physician said that review of the published literature 
suggested a trend toward increased rate of prostate cancer in 
males exposed to Agent Orange in the Vietnam era although 
this data was not found to be statistically significant.  He 
also said that studies of overall risk for developing cancer 
in Vietnam veterans suggest increased incidence of cancer in 
this group compared to control groups, however, these 
increases were not statistically significant when separated 
into sub-groups for analysis.  In addition, he stated that 
Vietnam veterans have had increased risk of deaths due to 
head and neck cancers and lung cancers, suggesting a 
potential causative etiology contributing to the development 
of cancer.  In conclusion, the physician said in his 
professional opinion, the veteran's exposure to Agent Orange 
during his Vietnam service was likely a contributing factor 
to the development of his prostate and rectal cancers.  

At the DRO hearing in October 2004, the appellant, who is a 
registered nurse, testified that treatment for the veteran's 
prostate cancer would predispose him to be more likely to 
develop colon cancer because of the way cancer attacks the 
immune system and affects the body and activates other cells.  
She testified that many times in her professional experience 
she had seen a higher incidence of other cancers developing 
in people who had undergone treatment for a different cancer.  
She testified that she thought it possible that the prostate 
cancer could have accelerated the progression of the 
veteran's colon cancer and that this would have been by 
virtue of a weakening of his immune system.  She testified 
that she thought that the prostate cancer could have been a 
factor in the development of metastases of the colon cancer, 
regardless of the site.  

In November 2004, a VA surgeon responded to a request from 
the RO for a medical opinion as to whether it is at least as 
likely as not that the veteran's prostate cancer or treatment 
thereof was a contributing factor in his death.  The 
physician reviewed the record and noted that rectal cancer 
was diagnosed in January 2001 and in January 2003 it was 
confirmed that there was metastasis to the liver and lung 
from the rectum.  He noted that the veteran had been 
diagnosed as having cancer of the prostate and underwent a 
radical retroperitoneal prostatectomy after which the 
pathology report revealed that the tumor was contained inside 
the capsule of the prostate with no spread outside of the 
capsule.  He further noted that the records included no 
mention of nodal involvement or metastatic involvement.  The 
VA physician specifically noted that he had read the letter 
from the veteran's Air Force oncologist.  

In his November 2004 report, the VA physician said it was his 
opinion that it is more likely than not that cancer of the 
prostate or the treatment thereof was not a contributing 
factor of death.  He said the rationale for his opinion was 
that although it is well known that cancer of the prostate is 
on the list of conditions that may be caused by exposure to 
Agent Orange in Vietnam, cancer of the colon is not on the 
list of conditions caused by exposure to Agent Orange.  The 
physician again pointed out that the medical records showed 
the cancer of the prostate was well-contained inside the 
capsule of the prostate and there was no spread outside the 
capsule nor was there mention of nodal involvement 
metastasis.  The VA physician further made reference to the 
statement in the record that the metastasis to the liver was 
definitely from the cancer of the rectum, and these are two 
separate cell types under the microscope.  The physician said 
the final conclusion is that it is more likely than not that 
the cancer of the prostate or treatment thereof did not 
contribute to the veteran's death of metastatic cancer of the 
colon.  

At the September 2005 hearing before the Board, the appellant 
testified that she is a registered nurse and for the past 30 
years had worked in emergency medicine, intensive care 
medicine, and occupational medicine.  She testified that she 
was currently teaching nursing at a university and had worked 
with some oncology patients.  She testified that she is not 
an oncology specialist but had worked with them and been 
around them and belonged to the Oncology Nursing Association 
for a while.  She testified that the veteran's prostate 
cancer was diagnosed in January 2000 and he had surgery and 
then in January 2001 he was diagnosed as having colon or 
rectal cancer, which was followed by multiple surgeries, 
radiation therapy, and chemotherapy.  She testified that the 
veteran had radiation for a spinal tumor in August 2003, and 
then liver cancer and lung cancer that had been diagnosed at 
the beginning of 2003 really kicked in.  She testified that 
it was all the same type of cancer, adenocarcinoma, including 
the prostate cancer.  

The appellant testified that she believes that part of the 
process for the veteran was, as with any patient she had seen 
that became ill and had a diagnosis of cancer, many times the 
first that was found, diagnosed, treated, impacted the rest 
of the body and the immune system's ability to fight things 
off.  She testified it often would accelerate the spread of 
cancer or the growth of the cancer cells, following a trauma, 
and surgery certainly was that.  In addition, she testified 
that it was certainly likely that the prostate cancer 
accelerated the development of the rectal cancer.  

In November 2006, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) as set forth in VHA 
Directive 2006-019 and pursuant to 38 U.S.C.A. §§ 5103, 7109 
and 38 C.F.R. § 20.901.  In so doing, the Board requested 
that an oncologist review the record and provide an opinion 
as to whether it is at least as likely as not that the 
veteran's service-connected prostate cancer was a 
contributory cause of the veteran's death in that it either 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  The Board sent the veteran's claims file with the 
opinion request.  

In response, the Chief of the Hematology/Oncology section of 
a VAMC supplied a medical opinion in December 2006.  In her 
report, the physician stated that she had reviewed the 
medical records, and she outlined in detail the clinical 
data, laboratory values, pathology findings, and treatment 
regimes concerning the veteran's prostate cancer and his 
rectal cancer.  She noted specifically that in January 2003 
the veteran was diagnosed with metastatic disease to the 
liver and lungs and that his CEA was 199 at that time.  The 
physician stated that rectal cancers typically metastasize to 
the lung and liver and that although they are non-specific, 
CEAs are excellent markers for following the progression of 
gastrointestinal malignancies.  She further sated that 
prostate cancer metastasizes primarily to bone and that it 
unusual, even late in its course, to see prostate cancer 
spread into the liver or lung.  

In her December 2006 report, the VA physician said that in 
the veteran's case, the pattern and timing of metastases were 
most consistent with metastatic colon cancer.  She pointed 
out that the veteran had an unremarkable PSA (prostate 
specific antigen) value in March 2002 and although she did 
not see a PSA value for 2003, it is extraordinarily unlikely 
(given his Gleason score of 7, the small amount of disease 
(in 10-20 percent of the gland), and negative margins) that 
the cancer found in the veteran's liver and lungs in any way 
was representative of metastatic prostate cancer.  The 
physician said that it was thus her opinion that it is 
extremely unlikely that the veteran's service-connected 
prostate cancer was a contributory cause of the veteran's 
death in that it either contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  

In March 2007, the appellant submitted additional evidence 
and argument.  She submitted a copy of record of the 
veteran's April 2002 visit to Dr. B.H. and a copy of the 
February 2004 letter from Dr. R.W., both of which were 
previously of record and are described above.  In addition, 
she submitted a Radiation Therapy Summary from WHMC 
pertaining to radiation therapy in August 2003 to the 
veteran's lumbar spine at L4 and L5.  The appellant pointed 
out that this report was not in the record that was reviewed 
by the VA physician who prepared the December 2006 medical 
opinion.  The appellant stated that given the absence of any 
family history of cancer and given the conflicting medical 
opinions regarding the connection between the veteran's 
exposure to Agent Orange and his death from cancer, she hoped 
VA would rule in favor of the claim.  

In early May 2007, the Board returned the record to the VA 
physician who prepared the December 2006 medical opinion and 
requested that she consider the newly submitted evidence and 
state whether it affected her opinion in any way.  The Board 
pointed out that Dr. R.W. in his February 2004 letter stated 
it was his opinion that not only the veteran's prostate 
cancer, but his rectal cancer was a result of exposure to 
Agent Orange during Vietnam.  The Board asked that the VA 
physician render an opinion as to whether it is at least as 
likely as not that the veteran's rectal cancer developed as a 
result of exposure to Agent Orange in Vietnam.  The Board 
requested that the physician comment specifically on the 
opinion offered by Dr. R.W.  

In mid-May 2007, the VA physician acknowledged the Board's 
request.  She stated that she reviewed the additional 
evidence and noted that there was now documentation of 
treatment for a spinal cord lesion.  The physician observed 
that the added WHMC radiation note from August 2003 stated 
that the veteran was previously treated with radiation pre-
surgery in March 2003, and she pointed out that this was 
clearly an error in that the pre-surgical radiation was in 
March 2001.  The VA physician went on to summarize the 
remaining information, which stated that radiation therapy to 
L4-L5 was completed in late August 2003 for metastatic colon 
cancer.  In her May 2007 memorandum, the VA physician 
summarized the contents of the medical record and her prior 
memorandum and stated there was no change in her original 
opinion and she reiterated that the overall course of the 
veteran was completely consistent with death from metastatic 
colon cancer.  She said that although the CEA was "normal" 
in Mach 2002, it was elevated from previous values and may, 
in fact, have been representative of very early active colon 
cancer.   

In her May 2007 memorandum, the VA physician observed that 
Dr. R.W. had said that not only the veteran's prostate cancer 
but his rectal cancer was considered to be a result of 
exposure to Agent Orange in Vietnam.  The physician said that 
first, rectal cancer does typically metastasize to the lungs 
and liver.  She said that secondly, she had never seen any 
documentation from VA regarding Agent Orange that allowed for 
a connection between colorectal cancer and Agent Orange 
exposure.  She said that given those limits, she continues to 
believe that the veteran's rectal cancer did not develop as a 
result of exposure to Agent Orange.  She said the claim by 
Dr. R.W. that the veteran's rectal cancer was related to 
Agent Orange exposure is pure conjecture, without any 
currently acceptable scientific/VA information, at this time.  
She concluded that it is her opinion that the veteran died 
from metastatic rectal cancer, which had no relationship with 
his previous prostate cancer, nor was related to Agent Orange 
exposure, from our currently available information.  

In October 2007, the Board sought an additional medical 
opinion in the case.  The Board observed that the appellant, 
who is a registered nurse, has opined that the veteran's 
service-connected prostate cancer and the surgery associated 
with that disease adversely affected his immune system and 
his ability to withstand and fight off the colorectal cancer 
and its metastases.  The Board requested that the VA 
physician who had provided the previous opinions provide an 
opinion as to whether it is at least as likely as not 
(50 percent probability or higher) that from the veteran's 
service-connected prostate cancer there were resulting 
debilitating effects and general impairment of health to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of the metastatic colon cancer that 
was the primary cause of his death. 

In its October 2007 opinion request, the Board also observed 
that the appellant testified that after radiation therapy for 
a spinal cord lesion in August 2003, the liver and lung 
cancer that had been diagnosed in early 2003 "really kicked 
in."  The Board requested that the VA physician provide an 
opinion as to whether it is at least as likely as not 
(50 percent probability or higher) that the spinal cord 
lesion for which the veteran received radiation therapy at L4 
and L5 in August 2003 was causally related to his prostate 
cancer, e.g., metastatic disease.  

The VAMC Hematology/Oncology Chief re-examined the case in 
late October 2007.  She said that regarding the question as 
to whether it is at least as likely as not that from the 
veteran's service-connected prostate cancer there were 
resulting debilitating effects and general impairment of 
health to an extent that it rendered the veteran materially 
less capable of resisting the effects of the metastatic colon 
cancer, she cannot invoke any connection whatsoever with 
prostate cancer treated by radical prostatectomy and colon 
cancer.  The physician said the surgical treatment for 
prostate cancer in no way alters one's immune system to 
increase the likelihood of colon cancer.  The physician cited 
a medical text and recounted risk factors for colon cancer 
and said she could not find reference to a relationship 
between radical prostatectomy and colon cancer.  She said 
this surgery does not impair immunity as one might see with 
immuosuppressives, or hypogammaglobulinemia, or lymphoma.  
She stated she thus believes it is not at all likely that 
from the veteran's service-connected prostate cancer there 
were resulting debilitating effects and general impairment of 
health to an extent that it rendered the veteran materially 
less capable of resisting the effects of the metastatic colon 
cancer that was the primary cause of death.  

Regarding the matter of the radiation treatments at L4 and 
L5, for palliation, she said that it continues to be her 
opinion that the spine metastasis was exceedingly unlikely to 
have been a prostate metastasis.  She said that in her 
opinion it is less likely than not that the spinal cord 
lesion, for which the veteran received radiation therapy at 
L4 and L5 in August 2003 was causally related the veteran's 
prostate cancer, e.g., metastatic disease.  The physician 
further stated that radiation therapy, per se, given for 10 - 
12 treatments for palliation of bone metastases will not 
accelerate the metastatic nature of a malignancy.  She stated 
she believes it is not remotely likely that the spinal cord 
lesion and/or the effects of radiation therapy had a material 
influence in accelerating the veteran's death, which occurred 
in October 2003.  

The VAMC Hematology/Oncology Chief summarized, stating it is 
her opinion that it is extremely unlikely that the veteran's 
service-connected prostate cancer was a contributory cause of 
the veteran's death.  She stated the veteran died from 
metastatic rectal cancer, which had no relationship with his 
previous prostate cancer, and she said the rectal cancer was 
not related to Agent Orange exposure, from currently 
available information.  

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312; Ruiz 
v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence 
must show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

Principal cause of death

In this case, the amended death certificate lists the 
immediate cause of the veteran's death as multi organ failure 
of 2 weeks duration with metastatic cancer to lung, liver, 
and kidney of 9 months duration as conditions leading to the 
immediate cause of death, and it lists colon cancer of 2 
years duration as the underlying cause of death.  The service 
medical records (including physical examinations and reports 
of medical histories completed by the veteran himself) show 
no indication of any cancer, and colorectal cancer was first 
diagnosed in January 2001 when biopsy of a rectal mass showed 
invasive adenocarcinoma, moderately differentiated.  

Presumptive service connection-38 C.F.R. § 3.309

(i) 38 C.F.R. § 3.309(a)-chronic disease

The Board notes that a malignant tumor is considered a 
chronic disease under 38 C.F.R. § 3.309(a), and that 
presumptive service connection is warranted if such disease 
develops to a compensable level within a year of discharge 
from service as prescribed by 38 C.F.R. § 3.307(a)(3).  At a 
VA examination in September 2000, the veteran reported that 
problems with rectal bleeding and pain began subsequent to 
prostate surgery in March 2000.  His colorectal cancer was 
first diagnosed in January 2001, and his metastatic lung, 
liver, and kidney cancers were first diagnosed in subsequent 
years.  These events were all more than 20 years after the 
veteran's retirement from service in September 1980.  
Accordingly, the appellant is not entitled to service 
connection for the cause of the veteran's death based on 
development of a chronic disease under the provisions of 
38 C.F.R. § 3.309(a).  

(ii) disease associated with exposure to herbicides-
38 C.F.R. § 3.309(e)

The appellant has also alleged in the alternative that the 
veteran's fatal colorectal cancer should be service-connected 
on a presumptive basis under the provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) and 38 C.F.R. § 3.307, which 
pertain to veterans exposed to herbicides.  

In May 2000, the RO granted service connection for prostate 
cancer, status post radical retropubic prostatectomy, on a 
presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e), and at that time presumed the veteran was exposed 
to herbicides based on his receipt of the Republic of Vietnam 
Campaign Medal.  

As noted earlier, for veterans with exposure to herbicides in 
service, certain diseases are subject to presumptive service 
connection under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e).  
Colorectal cancer is not on that list, precluding entitlement 
service connection for the cause of the veteran's death based 
on service connection for colorectal cancer on a presumptive 
basis under the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e).  

The Board acknowledges that the amended death certificate 
includes metastatic cancer to the lung as a condition leading 
to the immediate cause of the veteran's death and further 
that lung cancer is a disease for which service connection 
may be granted on a presumptive basis under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e).  The Board notes, however, 
that the death certificate identifies the lung cancer as 
metastatic disease rather than the primary cancer.  In this 
regard, an Agent Orange presumptive cancer that develops as a 
result of a metastasizing non-presumptive cancer may not be 
service connected under 38 U.S.C.A. § 1116(a).  
See 38 U.S.C.A. § 1113(a); Darby v. Brown, 10 Vet. App. 243 
(1997) (presumption of service connection for lung cancer 
rebutted by medical evidence showing stomach was primary 
site); see also VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307 for a cancer listed in 38 C.F.R. 
§ 3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure).  

To the extent that the appellant implicitly argues that the 
lung, liver, and kidney cancer were cancers that metastasized 
from the veteran's service-connected prostate cancer (for 
which service connection had been granted on a presumptive 
basis) rather than from his colorectal cancer, this 
contention is not supported by the medical record and the 
weight of the medical evidence on this matter is against 
this.  In particular, in his January 2003 letter, Dr. B.H., 
an oncologist from WHMC, said the veteran had metastatic 
rectal cancer that spread to his liver and lungs and in his 
February 2004 telephone conversation, Dr. B.H. said the 
cancer of the rectum was definitely the origin of the 
metastasized cancer.  Further, in her December 2006 
memorandum, the VAMC Hematology/Oncology Section Chief 
explained that rectal cancers typically metastasize to the 
lung and liver and analyzed the medical evidence concerning 
the veteran's PSA and CEA levels at various times.  She said 
that in the veteran's case the pattern and timing of 
metastases were most consistent with metastatic colon cancer 
and that it was extraordinarily unlikely that the cancer 
found in the veteran's liver and lungs in any way was 
representative of metastatic prostate cancer.  The appellant 
has made no specific argument concerning the metastatic 
kidney cancer, and there is no evidence that it was in any 
way related to the service-connected prostate cancer.   

Direct service connection-Combee

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit in Combee determined that the 
regulations governing presumptive service connection do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation.  See Combee, 34 F. 3d. at 
1043-44; see also 38 C.F.R. § 3.303(d).  Accordingly, the 
Board will proceed to evaluate the claim on the regulations 
governing direct service connection.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of the disease or injury; and (3) 
competent evidence of a nexus between a claimed in-service 
disease or injury and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).  

With regard to in-service incurrence of the disease, the 
Board notes that there is no record of complaint, finding, or 
diagnosis of colorectal cancer during service or for years 
following service discharge.  The evidence of record clearly 
indicates that the veteran was first diagnosed with 
colorectal cancer in January 2001, more than 20 years after 
his retirement from service in 1980.  For that reason, there 
is no evidence of in-service incurrence or disease to satisfy 
Hickson element (2). 

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case, exposure to 
herbicide agents, i.e., Agent Orange.  As noted earlier, in 
granting service connection for prostate cancer in a May 2000 
rating decision, the RO presumed the veteran was exposed to 
herbicide agents because he was awarded the Republic of 
Vietnam Campaign Medal.  

With respect to the remaining Hickson element, element (3), 
nexus, there is conflicting evidence.  

As to the contention that the veteran's colorectal cancer 
resulted from in-service exposure to herbicides, evidence in 
support of that contention is the February 2004 letter from 
Dr. R.W., one of the veteran's treating oncologists from 
WHMC.  He said in his professional opinion the veteran's 
exposure to Agent Orange during his Vietnam service was 
likely a contributing factor to the development of his rectal 
cancer.  In his letter, he said that studies of overall risk 
for developing cancer in Vietnam veterans suggested increased 
incidence of cancer in this group, but noted that the 
increases were not statistically significant when separated 
in to sub-groups for analysis.  He referred to an increased 
risk of deaths due to head and neck cancers and lung cancers 
in Vietnam veterans, which he said suggested a potential 
causative etiology contributing to the development of cancer.  

Against the claim of service connection for colorectal cancer 
on a direct basis as due to exposure to herbicides is the 
May 2007 VHA opinion solicited by the Board.  The VA 
physician, who is Chief of the Hematology/Oncology Section at 
a VAMC, in her report of May 2007 said she had never seen any 
documentation for VA regarding Agent Orange that allowed for 
a connection between colorectal cancer and Agent Orange 
exposure and she said that without any currently acceptable 
scientific/VA information, Dr. R.W.'s statement was pure 
conjecture.  She concluded that from currently available 
information there was no relationship the veteran's 
metastatic colorectal cancer and exposure to Agent Orange.  

The Board places greater weight on the May 2007 VHA opinion 
than it does on the February 2004 opinion of Dr. R.W.  
Although Dr. R.W. made statements about the incidence of 
various cancers in Vietnam veterans, none in fact supported 
his conclusion that the veteran's rectal cancer was due to 
Agent Orange exposure.  Thus, Dr. R.W. essentially provided 
no reasons and bases in support of his conclusion.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  This opinion thus carries little weight of 
probative value.  

In contrast, the VA physician made the specific point that 
there is, to her knowledge, no scientific evidence that 
relates colorectal cancer to herbicide exposure.  The Board 
notes that this is consistent with notice provided by the 
Secretary of VA in the Federal Register in June 2007 titled 
Health Outcomes Not Associated with Exposure to Certain 
Herbicide Agents.  In that notice, the Secretary, based on a 
March 2005 report from the National Academy of Science (NAS), 
which included a review of data on gastrointestinal tumors, 
including colon and rectal cancers, stated that NAS concluded 
there was no new evidence to change the previous 
determination that there is limited or suggestive evidence of 
no association between exposure to herbicides and 
gastrointestinal tract cancer.  The notice went on to say 
that taking account of the available evidence and NAS' 
analysis, the Secretary has found that the credible evidence 
against an association between herbicide exposure and 
gastrointestinal tract tumors outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist.  See 73 Fed. Reg. 32395-
407 (June 12, 2007).   

In view of the foregoing, the Board gives greater weight to 
the opinion of the VAMC Hematology/Oncology Chief, and finds 
that the weight of the medical evidence is against finding a 
relationship between the veteran's colorectal cancer and any 
event in service.  Thus, Hickson element (3) is not met, and 
the claim fails on that basis.  

Contributory cause of death

In addition to her contentions regarding the veteran's 
principal cause of death, the appellant has contended that 
the veteran's service-connected prostate cancer was a 
contributory cause of his death.  

Evidence in favor of this contention comes from the veteran's 
amended death certificate, which lists prostate cancer as a 
significant condition contributing to death but not resulting 
in the underlying cause of death and testimony of the 
appellant who is a registered nurse.  She has argued that the 
veteran's prostate cancer would predispose him to be more 
likely to develop colon cancer and accelerate its development 
and progression because of the way cancer attacks the immune 
system and affects the body and activates other cells.  She 
also asserted his prostate cancer could have been a factor in 
the development of the metastases of the colon cancer 
regardless of the site.  She testified that after the veteran 
had radiation for a spinal tumor in August 2003, the liver 
cancer ad lung cancer that had been diagnosed at the 
beginning of 2003 really kicked in.  

In order to address fully the contentions of the appellant 
and to develop the claim, the RO sought a VA medical opinion 
that was received in November 2004, and the Board sought the 
multiple opinions from the VAMC Hematology/Oncology Section 
Chief.  

The VA physician who provided the November 2004 opinion 
concluded that it was more likely than not that the cancer of 
the prostate or treatment thereof did not contribute to the 
veteran's death of metastatic cancer of the colon.  In his 
explanation of his opinion, he pointed out that the medical 
evidence shows the cancer of the prostate was well-contained 
inside the capsule of the prostate and there is no evidence 
that it had spread.  

In her reports in December 2006, May 2007, and October 2007, 
the VAMC Hematology/Oncology Section Chief, who reviewed the 
entire medical evidence of record, including that submitted 
by the appellant in May 2007, stated unambiguously that it is 
her opinion that it is extremely unlikely that the veteran's 
service-connected prostate caner was a contributory cause of 
the death in that it either contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  She explained 
her analysis of the laboratory data and outlined her reasons 
for concluding that the veteran's prostate cancer and its 
treatment, including the surgery, did not impair the 
veteran's immune system.  She also provided reasons for her 
statement that it is not at all likely that from the 
veteran's service-connected prostate cancer there were 
resulting debilitating effects and general impairment of 
health to an extent that it rendered the veteran materially 
less capable of resisting the effects of the metastatic colon 
cancer that was the primary cause of death.  Regarding the 
matter of radiation treatments a L4-L5 (the location of the 
veteran's service-connected status post operative herniated 
nucleus pulposus), the physician said the radiation therapy 
for palliation would not accelerate the metastatic nature of 
a malignancy.  She concluded it is not remotely likely that 
the spinal cord lesion and/or the effect of radiation therapy 
had a material influence in accelerating the veteran's death.  

Although the death certificate lists the service-connected 
prostate cancer as a condition contributing to the veteran's 
death and was certified by a physician, that document 
includes no reason or explanation for the statement, and thus 
is of little probative value.  The Board accepts as sincere 
the testimony of the appellant as to her beliefs and 
observations concerning her position that the veteran's 
prostate cancer or radiation treatments for back pain 
contributed to or accelerated the veteran's death.  Although 
the death certificate was certified by a physician and the 
appellant is a registered nurse, the Board gives greater 
weight to the opinions of the VA physicians who provided 
opinions pertinent to the contentions.  They both have more 
extensive medical training than the appellant, and, in 
particular, the Board finds the opinions of the VAMC 
Hematology/Oncology Section Chief are of great probative 
value.  She was selected to provide the Board with medical 
opinions because of her expertise in complex medical matters, 
specifically oncology.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  Further, 
this physician based her opinions on a review of all the 
veteran's medical records and medical texts.  For these 
reasons, the Board finds that the opinions of the appellant 
are outweighed by those of the VA physicians, including the 
expert opinions of the VAMC Hematology/Oncology Section 
Chief.  

Summary

In summary, the preponderance of the evidence is against 
service connection for the veteran's fatal metastatic 
colorectal cancer on a direct or presumptive basis, and the 
preponderance of the evidence is against finding the 
colorectal cancer was caused or chronically worsened by any 
of the veteran's service-connected disabilities, including 
prostate cancer.  Further, the preponderance of the evidence 
is against finding that the veteran's service-connected 
disabilities, including prostate cancer, or treatment 
thereof, rendered the veteran materially less capable or 
resisting the effects of his colorectal cancer.  In view of 
the forgoing, the benefit of the doubt doctrine is not for 
application, and service connection for the cause of the 
veteran's death must be denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

For the purposes of survivors' and dependents' educational 
assistance under Chapter 35, Title 38, United States Code, 
the child, spouse, or surviving spouse of a veteran will have 
basic eligibility if certain conditions are met, including 
that he died in service, a permanent and total service-
connected disability was in existence at the date of the 
veteran's death, or that the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3500, 
3501(a)(1), 3510; 38 C.F.R. §§ 3.807(a), 21.3020.  

In this case, the veteran did not die in service, nor did he 
have a permanent total service connected disability at the 
time of his death, and service connection for the cause of 
his death has not been demonstrated, that is, he did not die 
due to service-connected disability.  

In cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Eligibility 
for Survivors' and Dependents' Educational Assistance 
benefits, accordingly, is denied as a matter of law.  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


